                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                          DOCKET NO. 3:19-cr-6-MOC-DSC-2

                                              )
 UNITED STATES OF AMERICA,                    )
                                              )
                                              )
 Vs.                                          )
                                              )
 DEANGELO D. WILLIAMS,                        )
                                              )
                 Defendant.                   )
                                              )


       THIS MATTER is before the Court on the Government’s Motion to Dismiss Without

Prejudice the charges against Defendant in the above-captioned Bill of Indictment.      The

Government moves to dismiss the pending charges because Defendant has pled guilty to related

charges in this Court’s docket no. 3:19-cr-334. The Court will grant the motion.

                                            ORDER

       IT IS, THEREFORE, ORDERED that the Government’s Motion to Dismiss Without

Prejudice, (Doc. No. 51), is GRANTED.

                                           Signed: January 13, 2020




                                                  1
